Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT made this 9th day of April 2007, between Maui Land & Pineapple
Company (hereinafter “MLP”) and BC & G International, LLC (hereinafter
“Consultant”).

RECITALS:

WHEREAS, MLP is engaged in the agriculture business and desires to have certain
services performed by Consultant; and

WHEREAS, Consultant is an independent business person engaged in the business of
consulting on agricultural matters and is currently registered with the State of
Hawaii under Hawaii Tax Identification Number W40370092-01; and

WHEREAS, Consultant agrees to perform these services for MLP as an independent
contractor under the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the parties agree as follows:

1.                                       DURATION

The term of this Agreement shall be from March 12, 2007 to March 11, 2008,
unless sooner terminated, solely under conditions in Section 12, by either party
upon thirty (30) days’ written notice to either party.

2.                                       SERVICES TO BE PROVIDED BY CONSULTANT

a.                                       The services to be performed by
Consultant for MLP includes, but not limited to, the following:  (1) assisting
Maui Pineapple Company (“MPC”) and MLP in transitioning projects or work to the
incoming President/Chief

1


--------------------------------------------------------------------------------


Executive Officer of MPC, the incoming Executive Vice President/Agricultural
Operations of MLP, and/or their designees; (2) notifying MPC Vice President –
Human Resources Holly Ka`akimaka of any state or federal compliance issues at
MPC and/or MLP’s Agricultural Operations division; and (3) upon request,
assisting MPC, MLP and their attorneys in the defense of legal claims that have
arisen or may arise over matters for which Consultant has knowledge.

b.                                      MLP may, during the term of this
Agreement, engage other independent Consultants to perform the same work that
Consultant performs hereunder.

c.                                       Consultant may perform services for any
other entity or person, or otherwise conduct business, during the term of this
Agreement so long as such work does not constitute a conflict of interest with
Consultant’s obligations hereunder.

3.                                       PAYMENT FOR SERVICES; REIMBURSEMENT OF
EXPENSES

a.                                       MLP will pay Consultant the total sum
of Two Hundred Forty-One Thousand Three Hundred Two Dollars And Eighty-Eight
Cents ($241,302.88) for the services provided under this Agreement.  Payment
shall be made in equal monthly installments, on the first business day of each
month.  All service fees are inclusive of the applicable general excise tax.

b.                                      MLP agrees to reimburse Consultant for
pre-approved expenses incurred by Consultant on MLP’s behalf, including without
limitation, expenses associated with ground and air transportation and telephone
calls.  The expenses shall

2


--------------------------------------------------------------------------------


be repaid promptly upon Consultant’s submission to MLP of receipts for such
expenses, but in no event later than thirty (30) days after Consultant’s
submission of his receipts.

4.                                       RELATIONSHIP OF PARTIES

a.                                       It is expressly agreed by the parties
hereto that Consultant is not hereunder an agent or employee of MLP or any of
its subsidiaries and affiliates for any purpose whatsoever, but is an
independent contractor.  Furthermore, no relationship of joint venture or
partnership of any form is created by this Agreement.

b.                                      MLP neither reserves, nor will it
exercise, any control or direction over the method or manner by which Consultant
provides his services, including whether and on what terms Consultant hires his
employees, agents, or subordinates, nor will MLP exercise any control over
Consultant as to how Consultant provides his services so as to best achieve the
objectives of this Agreement.

c.                                       Consultant agrees that he will not hold
out to the general public, customers, clients or others that Consultant is an
agent, officer, or employee of MLP, its subsidiaries or affiliates.  Consultant
further agrees and understands that he has no authority to bind or obligate MLP,
with respect to third parties, in any way whatsoever.  In the event Consultant
does bind or obligate MLP, with respect to third parties, in some way,
Consultant shall be solely liable for performance and payment of such
commitments and for any costs and damages to MLP and/or its subsidiaries and
affiliates in connection therewith.

3


--------------------------------------------------------------------------------


5.                                       RESPONSIBILITY FOR EMPLOYEES, AGENTS
AND EXPENSES

a.                                       Consultant shall furnish, at
Consultant’s own expense, all personnel, materials, equipment and other items
necessary to carry out the terms of this Agreement.

b.                                      No agent, employee or servant of
Consultant, if any, shall be or shall be deemed to be the employee, agent or
servant of MLP, its subsidiaries or affiliates.  None of the benefits provided
by MLP, its subsidiaries or affiliates to their respective employees including,
but not limited to, medical benefits, disability compensation insurance and
unemployment insurance, are available from MLP, its subsidiaries or affiliates
to the employees, agents or servants of Consultant.

c.                                       Consultant represents and warrants that
he provides all benefits and insurance to his employees as required by state and
federal laws.  Consultant agrees that all state and federal taxes, fees,
assessment or contributions, or insurance payments covering Consultant and his
employees, if any, shall be the sole responsibility of Consultant including, but
not limited to, state and federal withholding taxes, social security taxes,
workers’ compensation insurance, general excise taxes and self-employment taxes.

6.                                       LIABILITY AND INDEMNIFICATION

a.                                       Consultant shall bear full and
exclusive responsibility and liability for compliance with all duties and
obligations imposed on employers by all state and federal laws covering
Consultant and his employees, if any, engaged in the performance of this
Agreement.  Consultant agrees to indemnify and hold MLP, its subsidiaries or
affiliates harmless from and against any and all liabilities, claims, demands,
costs, fees and expenses (including attorneys’ fees) arising out of Consultant’s
failure to meet the obligations imposed on employers by the state and federal
laws covering Consultant and his employees.

4


--------------------------------------------------------------------------------


 

b.                                      Consultant further agrees to accept full
and exclusive responsibility and liability for his own acts and those of his
employees, agents and servants, if any, and to indemnify and hold MLP, its
subsidiaries or affiliates harmless from any and all liabilities, claims,
demands, costs, fees and expenses (including attorneys’ fees) arising out of any
damages or injuries (including death) to any persons or property caused by any
acts of Consultant or any of his employees, agents or servants.

c.                                       If a lawsuit, administrative complaint,
or other similar action is filed by a third party against Consultant and MLP
arising from any services provided hereunder, both parties agree to cooperate
with one another in the investigation and defense of the suit, administrative
complaint or other action.

7.                                       CONFIDENTIALITY OF INFORMATION

a.                                       All information of any nature that is
made available by MLP, its subsidiaries and/or affiliates or that becomes
available to Consultant by virtue of this Agreement or the relationship created
by this Agreement, other than public information, shall be held in strict
confidence by Consultant.  Such confidential disclosures made available by MLP
to Consultant are made in reliance of this promise.

5


--------------------------------------------------------------------------------


b.                                      All parties hereto acknowledge and
recognize that Consultant has and will have access to and shall acquire
knowledge of confidential information and that in the event of the breach of the
terms and conditions of this Agreement, then MLP shall be entitled to, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either in law or in equity, to obtain damages for any breach of
this Agreement, and/or to enjoin Consultant from disclosing such information,
but nothing herein contained shall be construed or interpreted to prevent such
remedy in the courts, in the case of any breach of this Agreement by Consultant,
as MLP may elect to invoke.

8.                                       ARBITRATION OF DISPUTES

a.                                       Any disputes arising out of the terms
and conditions of this Agreement shall be promptly resolved by final and binding
arbitration in Honolulu, Hawaii in accordance with the provisions of the Hawaii
Uniform Arbitration Act, Haw. Rev. Stat. Chapter 658A, by a single arbitrator
mutually agreed upon by the parties.  The arbitrator shall be required to abide
by the provisions of this Agreement and all applicable laws and regulations.

b.                                      In arbitrations under this Agreement,
each party shall bear the costs, fees and expenses of presenting its own case,
and half of the arbitrator’s fees and administration expenses, unless otherwise
ordered by the arbitrator.

10.                                 ENTIRE AGREEMENT

This Agreement embodies the entire agreement of the parties and supersedes any
other agreements or understandings, oral or written, with respect thereto that
may ever have existed between the parties hereto.

6


--------------------------------------------------------------------------------


11.                                 ASSIGNMENT

This Agreement may not be assigned, in whole or part, by either party without
the other party’s prior written consent.

12.                                 DEFAULT

In the event that either party fails to substantially perform any of the
covenants under this Agreement, the non-breaching party shall provide written
notice of such failure and provide the breaching party a fifteen (15) days’
period to cure such failure.  Should the failure not be cured within the 15-day
period, the non-breaching party may, at its option, terminate this Agreement on
fifteen (15) days’ written notice.

13.                                 NOTICES

All notices, requests, demands, consents and other communications which are
required to be given in writing shall be given by registered or certified mail,
return receipt requested, postage prepaid, addressed to MLP or Consultant, as
the case may be, at such address either party may from time to time designate by
writing or by personally delivering such notice to the other party.  Any such
notice, request, demand, consent or other communication shall be deemed to have
been given on the date of such mailing or personal delivery.

14.                                 SEVERABILITY

If any provision of this Agreement or the application thereof to any person or
circumstance is invalid or unenforceable to any extent, the remainder of this
Agreement and the application thereof to other persons or circumstances shall
not be affected thereby.

7


--------------------------------------------------------------------------------


15.                                 WAIVER

The failure of any party to enforce, at any time, any provision of this
Agreement shall not constitute a waiver of the right thereafter to enforce the
same or any other provision of this Agreement.

16.                                 AMENDMENT

This Agreement may be amended only by an instrument in writing signed by both
parties.

17.                                 APPLICABLE LAW

This Agreement shall be governed by the laws of the State of Hawaii both as to
interpretation and performance.

IN WITNESS WHEREOF, the parties have signed this Agreement on the day and year
first above written.

CONSULTANT

MAUI LAND & PINEAPPLE COMPANY

 

 

 

 

/s/     BRIAN NISHIDA

 

By

    /s/    ROBERT I. WEBBER

Brian Nishida

 

Robert I. Webber

 

 

Its CFO & SVP/Business

 

 Development

 

8


--------------------------------------------------------------------------------